An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                               NO. COA13-1282
                       NORTH CAROLINA COURT OF APPEALS
                               Filed:      15 July 2014

STATE OF NORTH CAROLINA

                                              Haywood County
      v.
                                              No. 10 CRS 53914; 53922

MICHAEL DAVID MORROW


      Appeal by defendant from judgments entered 28 March 2013 by

Judge Bradley B. Letts in Haywood County Superior Court.                      Heard

in the Court of Appeals 4 March 2014.


      Attorney General Roy Cooper, by Assistant Attorney General
      Jess D. Mekeel, for the State.

      Appellate Defender Staples Hughes, by Assistant Appellate
      Defender Emily H. Davis, for Defendant.


      ERVIN, Judge.

      Defendant      Michael     David     Morrow    appeals    from    judgments

sentencing     him   to   a    term   of    life    imprisonment     without    the

possibility of parole and a consecutive term of eight to ten

months imprisonment based upon his convictions for first degree

murder and possession of a firearm in violation of a domestic

violence protective order.            On appeal, Defendant contends that

the trial court erred by permitting Sylvia Donahoe to testify
                                             -2-
that Defendant was not impaired when she saw him on the evening

of    the   events    underlying        the     charges         that    had       been    lodged

against Defendant.           After careful consideration of Defendant’s

challenge to the trial court’s judgments in light of the record

and   the   applicable       law,      we    conclude       that       the   trial       court’s

judgments should remain undisturbed.

                             I. Factual Background

                               A. Substantive Facts

       Defendant      and    Amanda         Smith    Morrow       were       married      on   5

December 2009.        After the couple had lived together for a brief

period of time, Ms. Morrow obtained a restraining order against

Defendant in February 2010.                   After moving out of the marital

residence, Defendant stayed in a cinder block structure located

on his father’s property.               In spite of the fact that Defendant

and   Ms.    Morrow    lived      separately         from    February          2010      through

October     2010,    the    two   of    them       continued       to    see      each    other.

During this period, Ms. Morrow allowed the restraining order

that she had obtained against Defendant to lapse.                                 Although Ms.

Morrow      repeatedly       asked      Defendant          to      sign       a     separation

agreement,     she     never      actually          gave    such        an     agreement       to

Defendant for his signature.

       On 15 October 2010, Defendant and Ms. Morrow planned to

attend a high school football game.                         In the period of time
                                        -3-
leading up to the game, the two of them exchanged dozens of text

messages.        After arriving at the stadium with her friend, Deanna

“Dedy” Wayman, at 5:15 p.m., Ms. Morrow and Ms. Wayman “just sat

and talked” until the game began at 7:30 p.m.                At approximately

6:30 p.m., Defendant and Glenn Surrett purchased a pint of Crown

Royal, with Defendant having consumed the entire bottle by the

time the football game began.               During the game, Defendant sat

behind Ms. Morrow while accusing her of texting other men.                    Ms.

Morrow denied Defendant’s accusations.

      Following the game, Defendant argued with Ms. Morrow at her

car before returning         to the location where Mr. Surrett; Mr.

Surrett’s sister, Ms. Donahoe; and Ms. Donahoe’s children were

waiting.     Although Ms. Donahoe smelled alcohol on Mr. Surrett,

she   did    not     make    the     same     observation   about      Defendant.

According to Ms. Donahoe, Defendant, who appeared to be angry,

was able to walk up a grassy hill without assistance.                       After

taking     Mr.     Surrett   home,    Defendant     drove   to   Ms.    Morrow’s

residence.

      In the meantime, Ms. Morrow had returned to her parents’

house and asked them for money for use in obtaining a divorce.

A few minutes after she left her parents’ home at approximately

12:00 a.m., Ms. Morrow called her mother to tell her that, when

she reached home, Defendant was blocking her driveway.                   However,
                                                -4-
the     call       that    Ms.        Morrow    had     placed       to    her    mother       was

disconnected before the completion of their conversation due to

an apparent altercation with Defendant.

       According           to     a     statement          that      Defendant         made     to

investigating officers, Defendant and Ms. Morrow began arguing

after       she    reached       home     and        discovered      that     Defendant       was

present.           As     the    argument      progressed,          Defendant      struck      Ms.

Morrow.           Although Defendant began strangling Ms. Morrow, she

eventually broke free and ran to a nearby bridge.                                After chasing

Ms.    Morrow       to     the    bridge       and    struggling       with      her   at     that

location,         Defendant       returned      to     his    car    for    the    purpose      of

leaving.          As Ms. Morrow walked back towards her home, Defendant

grabbed his gun and confronted her on the front porch of her

neighbor, Robert Brown.                   After choking and shooting his wife,

Defendant         left     her    body    lying       on     Mr.    Brown’s      front   porch.

Although Mr. Brown heard screams and a gunshot during the night,

he    did    not    investigate          the    source       of    those    noises.         After

assaulting Ms. Morrow, Defendant drove to his father’s house,

where he switched vehicles, and then to a Walmart, where he

purchased Tylenol PM and Nyquil.

       At approximately 12:45 a.m., deputies of the Haywood County

Sheriff’s Office responded to a 911 call that had been placed by

Ms. Morrow’s parents.                 Although the responding deputies saw that
                                   -5-
Ms. Morrow’s car had been pulled partially into her driveway,

they did not see Defendant’s vehicle and could not locate anyone

else in the immediate area.1

     At approximately 6:00 a.m., investigating officers arrived

at the residence of Defendant’s father.            As they reached that

location, the investigating officers observed that Defendant’s

vehicle was parked in front of the cinder block building in

which he had been staying.        After approaching the cinder block

building, the officers announced their presence and knocked on

the door for several minutes.            As a result of the fact that

Defendant did not respond, his father offered to kick in the

door to the cinder block building for the purpose of allowing

the investigating officers to enter.

     Upon entering the cinder block building, the investigating

officers found Defendant lying on a bed with a .32 revolver

adjacent to his left hand.        The revolver, which contained four

bullets    and   one   empty   casing,     was   immediately   seized   by

investigating officers.        In response to an inquiry concerning

Ms. Morrow’s whereabouts, Defendant said that he “done what [he]

done.”    As a result of the fact that he appeared to be impaired,

although he did not smell of alcohol, the investigating officers
     1
      A number of other officers believed that they had seen a
vehicle that resembled the one that Defendant had been driving
travelling in the opposite direction as they approached Ms.
Morrow’s residence.
                                          -6-
had Defendant transported to the hospital.                     A blood sample taken

from Defendant at the hospital tested positive for Tylenol PM

and negative for alcohol.

       At   approximately        8:10     a.m.,         Ms.    Morrow’s        body   was

discovered on Mr. Brown’s porch.                An examination of Ms. Morrow’s

body    revealed     the     presence      of     blunt        force     injuries     and

lacerations and bruises to her face, neck, chest, left arm, and

back; a fractured hyoid bone; and a gunshot wound to her right

temple.     Ms. Morrow died as the result of manual strangulation

and the gunshot wound that she had sustained to her head.                             The

gunshot wound to Ms. Morrow’s head resulted from the impact of a

bullet fired from the .32 revolver that had been seized from

Defendant.

       After Defendant was taken to the hospital, investigating

officers     searched      the   cinder         block     house       and    Defendant’s

vehicle.      During       the   course    of     that        search,       investigating

officers found a box of .32 shells, a Walmart bag containing

Nyquil and Tylenol PM, and a domestic violence protective order

that was in effect from 1 October 2010 through 16 September

2011, which had been obtained by Defendant’s ex-wife, Lauren

Burress,    and    which    prohibited      Defendant          from     possessing    any

firearms.
                                        -7-
       According to Dr. Wilkie Wilson, Jr., a neuropharmacologist,

Defendant would have had a blood alcohol content of .12 at the

time that he killed Ms. Morrow in the event that he had consumed

a pint of Crown Royal at the time described by Mr. Surrett.                      In

addition, Dr. George Corvin, an expert in forensic psychiatry,

opined that personality pathologies, stress, and “acute alcohol

intoxication”2 would have diminished Defendant’s ability “to act

with       reasoned   contemplation”     and    to   refrain   from   acting     on

impulse at the time of Ms. Morrow’s murder.                On the other hand,

Dr.     Nicole    Wolfe,     a    forensic     psychiatrist,    testified   that

Defendant was malingering, that he did not suffer from a severe

mental disease or defect, and that he was not “so intoxicated”

as to be unable to make or carry out plans at the time that he

killed Ms. Morrow.

                                 B. Procedural Facts

       On 16 October 2010, a warrant for arrest charging Defendant

with possessing a firearm in violation of a domestic violence

protective order was issued.            On 17 October 2010, a warrant for

arrest charging Defendant with murdering Ms. Morrow was issued.

On 16 December 2010,             the Haywood County grand jury returned

bills      of   indictment   charging    Defendant     with    possession   of   a

       2
      The acute alcohol intoxication determination upon which Dr.
Corvin’s opinion was based stemmed, in part, from the .12 blood
alcohol level determined by Dr. Wilson.
                                         -8-
firearm in violation of a domestic violence protective order and

murder.     The charges against Defendant came on for trial before

the trial court and a jury at the 4 March 2013 criminal session

of the Haywood County Superior Court.                     On 28 March 2013, the

jury returned verdicts convicting Defendant of possession of a

firearm in violation of a domestic violence protective order and

first     degree      murder.      At    the    conclusion        of    the    ensuing

sentencing hearing, the trial court entered judgments sentencing

Defendant to a term of life imprisonment without the possibility

of parole based upon Defendant’s conviction for first degree

murder    and    to    a   consecutive       term    of   eight    to    ten    months

imprisonment based upon Defendant’s conviction for possession of

a firearm in violation of a domestic violence protective order.

Defendant noted an appeal to this Court from the trial court’s

judgments.

                                II. Legal Analysis

    In     his     sole    challenge    to     the   trial   court’s      judgments,

Defendant contends that the trial court erred by allowing Ms.

Donahoe to testify that Defendant did not appear to be impaired

when she saw him.           More specifically, Defendant contends that

the State failed to lay a sufficient foundation to support the

admission of this testimony given Ms. Donahoe’s concession that

she had not been sufficiently close to Defendant to determine
                                           -9-
whether there was an odor of alcohol about him and given that

the   additional      information        available       to   Ms.   Donahoe     did   not

suffice to provide her with an adequate basis for expressing an

opinion concerning Defendant’s level of sobriety.                          Defendant is

not entitled to relief from the trial court’s judgments on the

basis of this argument.

                              A. Standard of Review

      Although     both      parties     appear     to    agree     that    Defendant’s

challenge to the trial court’s judgments is subject to plain

error    review,      their       agreement   to    that      effect    rests   upon    a

misunderstanding about the effect of the lodging of a general,

rather than a specific, objection.                   The testimony upon which

Defendant’s challenge to the trial court’s judgments rests was

given    in   response       to    a   prosecutorial       question     posed   to    Ms.

Donahoe inquiring if, “[a]t any time[,] did [Defendant] seem

like he was impaired to you?”                 After the trial court overruled

Defendant’s objection, which did not include any reference to a

specific      basis    for    excluding       the   challenged         testimony,     Ms.

Donahoe responded in the negative on the grounds that, “when I

was ever around him, he was always by himself” and “didn’t talk

much.”     As a result, Defendant lodged a general, rather than a

specific, objection to the admission of Ms. Donahoe’s answer to

the prosecutor’s question.
                                         -10-
      According       to     well-established         North     Carolina       law,    “a

‘general objection, if overruled, is no good, unless, on the

face of the evidence, there is no purpose whatsoever for which

it    could    have        been     admissible[,]’”       while        “‘[a]   specific

objection, if overruled, will be effective only to the extent of

the grounds specified.’”              State v. Ward, 301 N.C. 469, 477, 272

S.E.2d   84,    89    (1980)      (quoting     1   Stansbury’s         North    Carolina

Evidence § 26 (Brandis Rev. 1973)).                      In light of that basic

principle, Defendant is entitled to appellate relief from the

trial court’s decision to overrule his objection to the question

that elicited the challenged testimony in the event that there

was no purpose for which Ms. Donahoe’s answer to that question

could have been admitted into evidence.                       Moreover, given that

the essential argument advanced in Defendant’s brief rests upon

the   assertion      that     the    challenged       portion     of    Ms.    Donahoe’s

testimony     constituted         inadmissible     lay    opinion       testimony     and

given that there is no purpose for which inadequately supported

lay opinion testimony would be admissible, Defendant’s general

objection to the prosecutor’s question sufficed to preserve his

challenge      to    the    admission     of    Ms.    Donahoe’s        testimony     for

appellate review.

      “[W]hether a lay witness may testify as to an opinion is

reviewed for abuse of discretion.”                    State v. Washington, 141
                                     -11-
N.C. App. 354, 362, 540 S.E.2d 388, 395 (2000), disc. review

denied, 353 N.C. 396, 547 S.E.2d 427 (2001).                   An “[a]buse of

discretion      results   where   the     court’s   ruling     is   manifestly

unsupported by reason or is so arbitrary that it could not have

been the result of a reasoned decision.”             State v. Hennis, 323

N.C. 279, 285, 372 S.E.2d 523, 527 (1988).               Thus, the ultimate

issue    raised   by   Defendant’s      challenge   to   the   trial   court’s

judgments is whether the trial court abused its discretion by

overruling Defendant’s objection to the question that sought to

elicit    Ms.     Donahoe’s   testimony      concerning      the    extent   of

Defendant’s impairment on the night of Ms. Morrow’s murder.

             B. Admissibility of Ms. Donahoe’s Testimony

            If the witness is not testifying as an
            expert his testimony in the form of opinions
            or inferences is limited to those opinions
            or inferences which are (a) rationally based
            on the perception of the witness and (b)
            helpful to a clear understanding of his
            testimony or the determination of a fact in
            issue.

N.C. Gen. Stat. Ann. § 8C-1, Rule 701.              In light of that basic

principle, “a lay person may give his opinion as to whether a

person is intoxicated so long as that opinion is based on the

witness’s personal observation.”            State v. Rich, 351 N.C. 386,

398, 527 S.E.2d 299, 306 (2000).            Thus, in order for the trial

court to have properly admitted Ms. Donahoe’s opinion concerning

the extent, if any, to which Defendant was impaired on the night
                                    -12-
of   the   murder,   the   record   was    required    to   have   contained

sufficient evidence to permit a determination that Ms. Donahoe

had an adequate basis for expressing an opinion concerning that

issue.     State v. Norman, 213 N.C. App 114, 119-20, 711 S.E.2d

849, 854-55, disc. review denied, 365 N.C. 360, 718 S.E.2d 401

(2011).

      The initial problem with Defendant’s argument is that, when

read in context, Ms. Donahoe does not appear to have actually

expressed an opinion about the extent of Defendant’s impairment.

The specific question that the prosecutor posed to Ms. Donahoe

allowed for the possibility that Ms. Donahoe did not have an

opinion about the issue.      In light of the fact that Ms. Donahoe

explained her negative response to the prosecutor’s question by

stating that, “when I was ever around him, he was always by

himself” and “didn’t talk much;” the fact that Ms. Donahoe’s

statement makes little sense when treated as an explanation for

an opinion about the extent of Defendant’s impairment; and the

fact that Ms. Donahoe’s statement makes               perfect sense as an

explanation for the fact that she had no opinion concerning that

issue, we are inclined to believe that, rather than expressing

an opinion concerning the extent of Defendant’s impairment, Ms.

Donahoe was actually saying that she did not have an opinion

concerning that subject.        Assuming that Ms. Donahoe did not
                                      -13-
express an opinion about the level of Defendant’s impairment on

the night of Ms. Morrow’s murder, we are unable to see how the

admission of the challenged portion of her testimony had any

prejudicial effect.        N.C. Gen. Stat. § 15A-1443(a) (providing

that “[a] defendant is prejudiced by errors relating to rights

arising other than under the Constitution of the United States

when there is a reasonable possibility that, had the error in

question not been committed, a different result would have been

reached at the trial out of which the appeal arises”).

      Moreover, to the extent that the challenged portion of Ms.

Donahoe’s testimony does, in fact, embody the expression of an

opinion    concerning   the      level    of    Defendant’s          impairment,    we

believe    that   the   trial     court        would     not   have     abused     its

discretion by allowing the admission of that testimony.                            The

undisputed    record    evidence      reflects         that    Ms.     Donahoe   knew

Defendant and had interacted with him in the past in connection

with their joint involvement with a dance team.                      On the night of

Ms. Morrow’s murder, Ms. Donahoe observed Defendant walking in

an   unassisted   manner    up    a   grassy      hill    without       slipping   or

falling.     Although she had a brief conversation with Defendant,

Ms. Donahoe did not indicate that his speech was slurred or that

he spoke in an incoherent manner.               Simply put, given the level

of contact between Ms. Donahoe and Defendant on the night in
                                        -14-
question, we are unable to say that the trial court abused its

discretion    by    allowing      Ms.       Donahoe   to     express      an   opinion

concerning the level of Defendant’s impairment.                        As a result,

Defendant    is    not   entitled      to    relief   from    the    trial     court’s

judgments    as    the   result   of    the     admission     of    the    challenged

portion of Ms. Donahoe’s testimony.

                               III. Conclusion

    Thus, for the reasons set forth above, we conclude that

none of Defendant’s challenges to the trial court’s judgments

have merit.        As a result, the trial court’s judgments should,

and hereby do, remain undisturbed.

    NO ERROR.

    Judges MCGEE and STEELMAN concur.

    Report per Rule 30(e).